                       UNITED STATES DISTRICT COURT
                                  for the Middle District of Tennessee

United States of America

                                                          NOTICE




                                                         Case No. 3:21-mj-2679



             Type of case:               ❑   Civil               ®      Criminal


  ® TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:


Place   Video conference at U.S. Courthouse, 801 Broadway, Nashville, TN 37203

Room No.                                         Date 1.25.21                       Time 1:00 PM


7' pe`of Proceeding           Preliminary, Detention, and Identity Hearing


  ❑ TAKE NOTICE that a proceeding in this case has been continued as indicated below:

Place


   Date and time previously scheduled:                                        Continued to.-

                           Time                                  Date                      Time




                                                            JEFFERY S. FRENSLEY
                                                            U.S. Magistrate Judge or Cleric of Court

                             Date 1. 19.21                   Surabhi Morrissey

                                                            (by) Deputy Cleric




           Case 3:21-mj-02679 Document 6 Filed 01/19/21 Page 1 of 1 PageID #: 7
